Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 1 of 12 PageID# 6327




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                         )
                                                 )   Case No. 1:20-CR-143
               v.                                )
                                                 )   Trial: July 12, 2021
ZACKARY ELLIS SANDERS,                           )
                                                 )   UNDER SEAL
                              Defendant.         )
                                                 )

        UNITED STATES’ MOTION TO EXCLUDE EVIDENCE AT TRIAL OR,
              IN THE ALTERNATIVE, TO CONTINUE THE TRIAL

       The United States of America, by and through undersigned counsel, hereby files this

motion to exclude evidence at trial or, in the alternative, to continue the trial. For the reasons

below, the government respectfully requests that the Court (1) preclude the defendant from

introducing any evidence related to                                         at trial, or (2) continue

the trial to allow the government to have an opportunity to review and respond to whatever

evidence the defendant intends to introduce and rely on related to

         which the defendant has not yet provided to the government. Given the approaching

trial date, the government requests that the Court set a hearing on this motion as soon as

practicable; if it would facilitate the Court’s calendaring of a hearing at the earliest available

opportunity, the government would waive the six-day timeframe within which to file a reply brief

pursuant to Local Criminal 47(F)(1).

                     FACTUAL AND PROCEDURAL BACKGROUND

       On June 24, 2020, a federal grand jury in the Eastern District of Virginia returned a twelve-

count indictment charging the defendant with production, receipt, and possession of child

pornography. Dkt. No. 29. The charges in this case are based on, among other evidence: (1) the
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 2 of 12 PageID# 6328




defendant’s online chats with six minors; and (2) material depicting the sexual abuse of other

children stored on electronic devices seized from his home. In these six chats, the defendant

instructed five minors to record and send him depictions of themselves engaging in specific

sexually explicit acts, which they did, and received sexually explicit files depicting a sixth minor.

       As outlined in the affidavit in support of the criminal complaint, the defendant posted

online advertisements encouraging “boys” who wanted to become his “slaves” to message him on

a mobile messaging application. Dkt. No. 4 at ¶ 14. He frequently asked—and, at times,

demanded—that these boys provide him with sexually explicit images and videos of themselves

to see whether, in his view, they “truly desire[d] to become [his] sub or slave long-term, eventually

being collared and owned permanently.” Id. For example, the defendant instructed one minor—

an approximately fourteen-year-old boy identified as MINOR VICTIM 2 in the indictment—to

send him a “live full body pic.” Id. at ¶ 15. After receiving a nude image of the minor, the

defendant ordered him to “record a video” in which the minor shows his entire body, states his full

name, and explains why he wants to become a slave. Id. at ¶ 16. In response, the minor sent a

nude video in which he identifies himself and manipulates his genitals. Id. at ¶ 17. After

receiving this video, the defendant demanded that the minor record and send him increasingly

sexualized and degrading images and videos. Id. at ¶ 17. Based on the defendant’s specific

instructions, the minor then recorded and sent: a nude video of himself rotating in a circle; multiple

images of his penis that document the process of him shaving his pubic hair; and a nude video of

himself slapping his testicles approximately forty times as punishment for resisting the defendant’s

demands to shave his pubic hair. Id. at ¶¶ 17–21.

       On March 24, 2021, over a year after the defendant was arrested, he filed his fourth motion

to continue the trial. Dkt. No. 264. Six days later, defense counsel informed the government for



                                                  2
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 3 of 12 PageID# 6329
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 4 of 12 PageID# 6330
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 5 of 12 PageID# 6331




364 at 7 n.10.

                                                                                    Id.

       On May 21, 2021, the parties appeared before the Court for a hearing and discussed Dr.

Whitney’s letter dated May 20, 2021. Dkt. No. 367. During this discussion, defense counsel

advised the Court that the defendant would provide the government with the records and material

that Dr. Whitney is relying on in preparing his report. That same day, the government requested

that the defendant provide the following:

       all records, information, and material that Dr. Whitney reviewed or relied on in
       preparing the letters from him that [the defendant] provided, as well as all records,
       information, and material that he is reviewing or relying on in preparing his
       evaluation report; and

       all test data and test materials—including any raw test scores, scoresheets,
       worksheets, notes, protocols, test question materials, and any result summaries and
       interpretative documents or reports—related to any assessments or tests
       administered to [the defendant] and [his] mother, as well as any notes and
       recordings that Dr. Whitney took or relied on while meeting with and evaluating
       [the defendant] and his mother.

See Exh. 1. The government has not received any material in response to this request.

       Nevertheless, in an effort to maintain the current trial date, the government has identified

and is in the process of retaining its own expert to review the relevant evidence in this case and

the material that Dr. Whitney claims supports                                  , and independently

evaluate the defendant and his mother if necessary. Based on the government’s preliminary

conversations with its expert, as well as the defendant’s refusal to provide the above records and

material—or any meaningful notice of Dr. Whitney’s opinion under Federal Rules of Criminal

Procedure 12.2 and 16, for that matter—the government’s expert advised that he will not be able

to complete his evaluation of the defendant in advance of the current trial date.




                                                 5
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 6 of 12 PageID# 6332
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 7 of 12 PageID# 6333
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 8 of 12 PageID# 6334




Whitney hopes to complete his full report approximately two weeks before trial, requiring the

government to speculate as to what his ultimate opinion and the bases for that opinion might be

and then have its own expert respond to that speculative opinion without any of the information

Dr. Whitney reviewed and compiled, all in advance of the current trial date, would significantly

prejudice the government. In fact, according to the government’s expert, it would be impossible

to do. It is well recognized that a court can “disallow expert testimony where a late proffer of

evidence by the defense substantially prejudices the government in its ability to find its own expert

and conduct similar testing.” United States v. Dorsey, 45 F.3d 809 (4th Cir. 1995). The Court

should exercise its discretion to do so here, where the defendant has provided no evidence to

support his proposed expert’s testimony.4

    II.      If Evidence Related to                                      is not Excluded at this Time,
             the Trial Should be Continued

          If the Court does not preclude the defendant from introducing evidence related to

               at trial at this time, the trial date should be continued to allow the government’s expert

time to review the relevant evidence in this case and the records and information supporting Dr.

Whitney’s ultimate opinion, conduct his own evaluation, and respond to Dr. Whitney’s




4
  To be clear, based on the limited information the government has received, the proposed
evidence related to the defendant’s                   is inadmissible at the trial for a number of
reasons beyond the fact that the untimeliness of Dr. Whitney’s yet-to-be-completed report and the
defendant’s yet-to-be-provided expert notice prejudices the government. The government has
already expressed its skepticism over Dr. Whitney’s claims based on the abundant evidence in this
case establishing that

                                                     . Dkt. No. 314. Moreover, the defendant’s
difficulty in articulating even a basic summary of Dr. Whitney’s anticipated expert opinion at the
May 7, 2021, hearing reveals just how confusing and ultimately irrelevant this testimony will be
to the issues at trial. Accordingly, should the Court deny the government’s instant request, the
government reserves the right to challenge Dr. Whitney’s opinion, whenever it is provided, and
the admissibility of his testimony at trial.
                                                    8
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 9 of 12 PageID# 6335




forthcoming report.     Due to the defendant’s inexplicable year-long delay in notifying the

government that                          and his refusal to provide the government with the material

in his possession that allegedly supports that diagnosis—a refusal that persists to this day—the

government is unable to complete an independent evaluation of the defendant in time to address

this issue before the current trial date. Indeed, Dr. Whitney has been working on his report since

March 2021, if not earlier, and does not anticipate having a complete report until shortly before

the July 12, 2021, trial. Accordingly, should the Court not exclude the evidence related to

                            as untimely, the Court should continue the trial in this matter at least

until October 4, 2021, to allow the government an equal opportunity to review the relevant

evidence and material and evaluate the defendant.5 The ends of justice served by granting this

request outweigh the best interest of the public and the defendant in a speedy trial because the

failure to grant a continuance will deprive the government of the reasonable time necessary to

effectively prepare for trial despite its diligent efforts to do so and would result in a miscarriage of

justice. See 18 U.S.C. § 3161(h)(7)(A), (B)(i), (B)(iv).

       Additionally, if the Court continues the trial in this matter and in the interest of avoiding

further delays in this case, the government respectfully requests that the Court instruct the

defendant to provide the government with the following material, all of which is necessary for the

government’s expert to meaningfully evaluate the defendant and assess the opinions of Dr.

Whitney, and which counsel for the defendant agreed to provide in response to direct inquiry by




5
  Pursuant to the Court’s direction, the government has made diligent efforts to identify, contact,
and retain its own expert witness to evaluate the defendant and any relevant material and reach an
independent conclusion regarding                                           . Substantial progress has
been made in that regard, but it is clear that a full evaluation and subsequent report cannot feasibly
be prepared by a government-retained witness in the time remaining between now and the current
trial date.
                                                   9
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 10 of 12 PageID# 6336




the Court:

       all records, information, and material that Dr. Whitney reviewed or relied on in
       preparing the letters from him that the defense provided, as well as all records,
       information, and material that he is reviewing or relying on in preparing his
       evaluation report; and

       all test data and test materials—including any raw test scores, scoresheets,
       worksheets, notes, protocols, test question materials, and any result summaries and
       interpretative documents or reports—related to any assessments or tests
       administered to the defendant and his mother, as well as any notes and recordings
       that Dr. Whitney took or relied on while meeting with and evaluating the defendant
       and his mother.

The government further requests that the Court instruct the defendant and his mother to comply

with the needs of the government expert’s evaluation.

//

//

//

//

//

//

//

//

//

//

//

//

//

//



                                               10
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 11 of 12 PageID# 6337




                                         CONCLUSION

       Based on the foregoing, the United States respectfully requests that the Court (1) preclude

the defendant from introducing any evidence related to                                             at

trial, or (2) continue the trial to allow the government to have an opportunity to review and respond

to whatever evidence the defendant intends to introduce and rely on related to

                   , which the defendant has not yet provided to the government. Given the

approaching trial date, the government requests that the Court set a hearing on this motion as soon

as practicable; if it would facilitate the Court’s calendaring of a hearing at the earliest available

opportunity, the government would waive the six-day timeframe within which to file a reply brief

pursuant to Local Criminal 47(F)(1).



                                              Respectfully submitted,

                                              Raj Parekh
                                              Acting United States Attorney


                                                    /s/
                                              William G. Clayman
                                              Special Assistant United States Attorney (LT)
                                              Seth M. Schlessinger
                                              Jay V. Prabhu
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              (703) 299-3700
                                              Email: william.g.clayman@usdoj.gov




                                                 11
Case 1:20-cr-00143-TSE Document 371 Filed 05/28/21 Page 12 of 12 PageID# 6338




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which automatically generated a Notice of Electronic Filing

to the parties of record.


                                      By:           /s/
                                              William G. Clayman
                                              Special Assistant United States Attorney (LT)
                                              United States Attorney’s Office
                                              Eastern District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              (703) 299-3700
                                              Email: william.g.clayman@usdoj.gov
